United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marshall, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1193
Issued: October 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2019 appellant filed a timely appeal from an April 15, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted February 9, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its April 15, 2019 decision.
However, the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 11, 2019 appellant, then a 53-year-old rural carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on February 9, 2019 he sustained an injury to his right arm
and hand while in the performance of duty. He explained that he was pulling a parcel from the
rear of his long-life vehicle (LLV) using his thumb and third finger when the weight of the parcel
caused a sharp pain in his right hand and forearm. Appellant stopped work on February 11, 2019.
In a February 9, 2019 statement, appellant explained that he used his right thumb and third
finger to grasp a box in his LLV. He indicated that he did not realize the heavy weight of the box
when he pulled it and as a result he experienced a sharp pain in his fingers and forearm. The pain
subsided, but is present when performing certain grasping actions with his right hand. Appellant
did not seek immediate medical attention because the pain was not constant.
In a February 25, 2019 medical note authored by Kayla Beck, a nurse practitioner, she
provided that she would be referring appellant to a hand specialist for further evaluation. Ms. Beck
recommended that he return to work with lifting, grabbing, pulling, and pushing restrictions.
In a development letter dated March 4, 2019, OWCP informed appellant that his claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment and, thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
requested that appellant submit a narrative medical report from his physician, which contained a
detailed description of findings and diagnoses, explaining how the reported incident caused or
aggravated his medical condition. It afforded him 30 days to respond.
In response, appellant submitted a February 25, 2019 report authored by Ms. Beck.
Ms. Beck noted joint tenderness, numbness, and tingling in appellant’s arms and that certain
movements made the pain worse. She also noted appellant’s history of hypertension dating back
to May 27, 2016. Ms. Beck diagnosed right hand pain and essential hypertension.
In a duty status report (Form CA-17) of even date, Ms. Beck noted appellant’s diagnosis
of right hand pain and provided that he could return to work with intermittent restrictions.
On March 6, 2019 the employing establishment offered appellant a modified assignment
(limited duty) as of that date. The assignment included assisted loading, delivering of mail without
packages weighing over 10 pounds, casing routes, working with undeliverable bulk business mail
(UBBM), and answering telephones as needed.
In a March 26, 2019 medical report, Dr. Scott Holley, a Board-certified plastic surgeon
specializing in hand surgery, noted appellant’s right hand pain in relation to the claimed
February 9, 2019 employment incident. Upon evaluation, he diagnosed tenosynovitis and
recommended that appellant undergo hand therapy for treatment. Dr. Holley also provided a duty
status report (Form CA-17) of even date indicating that appellant could return to work with light
work restrictions.
Appellant also submitted a March 27, 2019 offer of modified assignment (limited duty) for
a rural carrier assistant from the employing establishment providing assistance with loading his
2

vehicle, delivering mail with packages 20 pounds or lighter only, casing routes, working with
UBBM, answering telephones, and labeling cases as needed.
By decision dated April 15, 2019, OWCP denied appellant’s traumatic injury claim finding
that the evidence of record was insufficient to establish that his diagnosed medical condition was
causally related to the accepted February 9, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established. 7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. 8 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury. 9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. 10 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical

3

Supra note 1.

4
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.C., Docket No. 19-0376 (issued July 15, 2019).

8

Id.

9

Id.

10

M.B., Docket No. 17-1999 (issued November 13, 2018).

3

rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted February 9, 2019 employment incident.
In a March 26, 2019 medical report, Dr. Holley diagnosed tenosynovitis in relation to the
accepted February 9, 2019 employment incident. Although Dr. Holley attributed appellant’s
tenosynovitis to the February 9, 2019 employment incident, the Board finds that his report did not
provide a description of the employment injury nor explain the pathophysiological process of how
the pulling of a heavy parcel would have caused or contributed to the tenosynovitis. 12 A physician
must provide a narrative description of the identified employment incident and a reasoned opinion
on whether the employment incident caused or contributed to appellant’s diagnosed medical
condition.13 Because Dr. Holley did not provide a reasoned opinion explaining how the
February 9, 2019 employment incident caused or contributed to his tenosynovitis, the Board finds
that this report is insufficient to establish appellant’s claim.
Dr. Holley’s March 26, 2019 duty status report (Form CA-17) provided physical
restrictions, but did not opine on whether appellant’s condition was causally related to the
February 9, 2019 employment incident. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship. 14 Therefore, Dr. Holley’s remaining evidence is also insufficient to
establish appellant’s claim.
Appellant also submitted a February 25, 2019 report, note, and duty status report (Form
CA-17) authored by Ms. Beck. This evidence is of no probative medical value in establishing
appellant’s claim. Certain healthcare providers such as physician assistants, nurses, nurse
practitioners, physical therapists, and social workers are not considered “physician[s]” as defined
under FECA.15 Consequently, their medical findings and/or opinions do not suffice for purposes
of establishing entitlement to FECA benefits. 16 As such, this evidence is insufficient to satisfy
appellant’s burden of proof.

11

M.L., Docket No. 18-1605 (issued February 26, 2019).

12

See T.K., Docket No. 18-1239 (issued May 29, 2019).

13

Id.

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16

S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (a nurse practitioner is not considered a physician under
FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses, physician assistants, and
physical therapists are not competent to render a medical opinion under FECA). Federal (FECA) Procedure Manual,
Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

4

As appellant has not submitted rationalized medical evidence establishing that his medical
condition is causally related to the accepted February 9, 2019 employment incident, the Board
finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted February 9, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

